UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-4678


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LARRY JAMIE LEWIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-00481-TLW-10)


Submitted:    August 26, 2009                 Decided:   December 4, 2009


Before KING, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Ervin, III, ERVIN LAW OFFICE, Darlington, South
Carolina, for Appellant.      Arthur Bradley Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Larry Jamie Lewis pled guilty to conspiracy to possess

cocaine base with the intent to distribute, in violation of 21

U.S.C.A.    § 841(a)(1)       (West    Supp.    2009)     and    21    U.S.C.       § 846

(2006).      The    district    court    sentenced       Lewis    to    120       months’

imprisonment,       followed   by     five   years   of    supervised         release.

His counsel filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), claiming there are no meritorious issues for

review but questioning whether the district court complied with

Fed. R. Crim. P. 11 in accepting Lewis’s guilty plea.                             Lewis’s

pro   se   supplemental    brief      presents    the     additional      issues       of

whether     his     counsel     provided        ineffective       assistance           by

pressuring    him    to   plead      guilty,    whether    the    search          warrant

violated the Fourth Amendment, whether the Government committed

prosecutorial misconduct by refusing to share discovery with the

defense    before    trial,    and    whether    Lewis    was    denied       a   proper

arraignment.       Lewis also moves this court for appointment of a

new attorney.

            Because Lewis did not move in the district court to

withdraw his guilty plea or otherwise raise Rule 11 error, this

court’s review is for plain error.               See United States v. Vonn,

535 U.S. 55, 59 (2002).           Thus, it is Lewis’s burden to show an

error that was plain and affected his substantial rights, and

show that this court should exercise its discretion to notice

                                         2
the error.      United States v. Martinez, 277 F.3d 517, 529 (4th

Cir. 2002).         The district court, through colloquy with Lewis,

informed      him   of     the    nature    of    the   charge    against    him,    the

mandatory minimum penalty, the maximum possible penalty, and of

the various rights he was relinquishing by pleading guilty.                              In

addition,     the     district      court    determined     there    was    a   factual

basis for the plea.              Our review of the transcript reveals full

compliance with the requirements of Fed. R. Crim. P. 11, and we

conclude that Lewis pled guilty knowingly and voluntarily.

              Turning to Lewis’s claim that he received ineffective

assistance of counsel, such claims are generally not cognizable

on direct appeal.          United States v. King, 119 F.3d 290, 295 (4th

Cir.   1997).            Instead,     ineffective         assistance       claims    are

appropriately brought pursuant to 28 U.S.C.A. § 2255 (West Supp.

2009) to allow for adequate development of the factual record.

See King, 119 F.3d at 295.             A defendant may raise an ineffective

counsel claim on direct appeal only if the record conclusively

demonstrates        that    defense    counsel      did    not   provide     effective

representation.          United States v. Baldovinos, 434 F.3d 233, 239

(4th Cir. 2006).            To prove ineffective assistance a defendant

must   show    both      “that    counsel’s       representation     fell    below       an

objective      standard      of    reasonableness”        and    “that   there      is    a

reasonable     probability         that,    but   for   counsel’s    unprofessional

errors, the result of the proceeding would have been different.”

                                             3
Strickland v. Washington, 466 U.S. 668, 688, 694 (1984) (noting

that     certain      types     of     ineffective          assistance     warrant   a

presumption of prejudice).             We have reviewed the record, and it

does not conclusively demonstrate that defense counsel did not

provide effective representation.                   Accordingly, we decline to

address this claim on direct appeal.

              Lewis raises additional issues in his pro se brief

relating to the search warrant, discovery, and his arraignment.

However,      a   valid      guilty    plea      waives     all      nonjurisdictional

antecedent defects, including constitutional challenges to the

pretrial proceedings.          See Menna v. New York, 423 U.S. 61, 62-63

n.2    (1975);    Tollett     v.   Henderson,       411     U.S.   258,   267   (1973).

Lewis’s intelligent and voluntary guilty plea established his

factual guilt, rendering any constitutional violations in the

pretrial proceedings irrelevant.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Lewis’s conviction and sentence, and deny

his motion for appointment of new counsel.                     This court requires

that counsel inform Lewis, in writing, of the right to petition

the Supreme Court of the United States for further review.                           If

Lewis requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in     this   court    for     leave    to       withdraw     from     representation.

                                             4
Counsel’s motion must state that a copy thereof was served on

Lewis.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5